Order, Supreme Court, New York County (David Saxe, J.), entered May 19, 1995, which denied plaintiffs motion for a stay of all aspects of the divorce trial, including fault and economic issues, to permit her to complete discovery and adequately prepare for trial, unanimously affirmed, with costs.
Parties in a matrimonial action are entitled to exploration of each other’s assets and financial dealing, including their interests in business entities (see, Lobatto v Lobatto, 109 AD2d 697, 699-700). Here, the Special Referee reported that he had reviewed the documentation and found that, contrary to plaintiff’s contention, plaintiff had received all but minor discovery items, and thus the court properly denied the stay. Nor did the order bifurcate the trial. Further, counsel has now had sufficient time to review the deposition transcripts and documentation. Concur — Sullivan, J. P., Ellerin, Kupferman, Ross and Tom, JJ.